DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 was considered by the examiner.
Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/13/14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “cancel a first reservation of a place made by a first person for a time window in a case where a predetermined condition is met, and in a case where the first reservation has been cancelled, transmit information indicating that the place has become available to a second person who made a second reservation of the place for a time window different from the time window of the first reservation.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor (claim 1), an information processing apparatus comprising a processor (claim 13) and a non-transitory computer readable medium and a computer (claim 14). These additional elements are recited at a high level of generality which amounts to simple instructions to apply the abstract idea into a computer environment. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Dependent claims 2-12 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a processor is still recited at a high level of generality and amounts to simple instructions of applying the abstract idea on a computer) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navani (US 2014/0278679) in view of Hirasawa (US 2021/0281803).
As per claim 1/13/14, Navani discloses An information processing system comprising a processor configured to/A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: An information processing apparatus comprising a processor configured to: transmit information indicating that the place has become available to a second person who made a second reservation of the place for a time window different from the time window of the first reservation (paragraph 69 and 116-118).
However, Navani does not disclose but Hirasawa discloses cancel a first reservation of a place made by a first person for a time window in a case where a predetermined condition is met, and in a case where the first reservation has been cancelled (paragraph 250 and 258).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hirasawa in the teaching of Navani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Navani discloses wherein the processor transmits the information indicating that the place has become available to a second person who made a second reservation of the place for a time window that is on a date of the first reservation (paragraph 116-118, patients identified within the time frame identified from the cancelled appointment 
As per claim 3, Navani discloses wherein the processor transmits the information indicating that the place has become available to a second person who made a second reservation immediately succeeding the first reservation and/or a second person who made a second reservation immediately preceding the first reservation (paragraph 69, 116-118, patients identified within the time frame identified from the cancelled appointment by the system will get the notification. Succeeding or preceding the appointment time falls within the time frame specified MPEP 2173.05(c)).
As per claim 4, Navani discloses wherein the processor transmits the information indicating that the place has become available to a second person who made a second reservation for a time window immediately succeeding the time window of the first reservation and/or a second person who made a second reservation for a time window immediately preceding the time window of the first reservation. (paragraph 69, 116-118, patients identified within the time frame identified from the cancelled appointment by the system will get the notification. Succeeding or preceding the appointment time falls within the time frame specified MPEP 2173.05(c)).
As per claim 5, Navani doesn’t disclose but Hirasawa discloses wherein in a case where the first reservation has been cancelled, the processor transmits information indicating that the first reservation has been cancelled to the first person (paragraph 250 and 258).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hirasawa in the teaching of Navani, 
As per claim 6, Navani doesn’t disclose but Hirasawa discloses wherein in a case where the first reservation has been cancelled without an instruction from the first person, the processor transmits the information indicating that the first reservation has been cancelled to the first person (paragraph 250 and 258).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hirasawa in the teaching of Navani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7, Navani doesn’t disclose but Hirasawa discloses wherein the processor cancels the first reservation in a case where a user of the place does not arrive at the place (paragraph 250 and 258).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hirasawa in the teaching of Navani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
As per claim 11, Navani discloses wherein the processor transmits the information indicating that the place has become available to a second person who meets a specific condition (116-118).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navani (US 2014/0278679) in view of Hirasawa (US 2021/0281803), as disclosed in the rejection of claim 11, in further view of Elamine (WO 2017/198282).
As per claim 12, Navani discloses wherein the processor transmits the information indicating that the place has become available to a second person (paragraph 116-118).
However, Navani in view of Hirasawa does not disclose a second person who made a second reservation under a charging system for charging a fee per usage of the place. However, Elamine discloses a reservation system where people make reservation under a charging system for charging a fee per usage of the place (page 14, paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Elamine in the teaching of Navani in view of Hirasawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navani (US 2014/0278679) in view of Hirasawa (US 2021/0281803), as disclosed in the rejection of claim 1, in further view of Hashimoto (US 2020/0104760)
As per claim 9, Navani in view of Hirasawa does not disclose but Hashimoto discloses wherein the processor does not cancel the first reservation in a case where information indicative of prohibition of reservation cancellation is registered in association with the first reservation (paragraph 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Hashimoto in the teaching of Navani and Hirasawa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Novelty and Non-obviousness
No prior art has been applied to claim 8 because Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of claim 8. 
The closest prior art is Elamine applied above. Elamine discloses a charging system of a fee per usage of the place but it does not disclose that the processor does not cancel the reservation based on said charging system.
The closest prior art is Muirbrook (US 2012/0265585). Muirbrook discloses a location-based system for entry and exit. It discloses a usage-based charging system but it also does not disclose that the processor does not cancel the reservation based on said charging system.
The closest prior art is Salmon (US 2006/0224427). Salmon discloses For Individual and group work space allocation and utilization. It discloses a flat rate subscription based and fee based charging system but it also does not disclose that the processor does not cancel the reservation based on fee based charging system or that it does cancel the reservation based on the subscription based charging system.
No prior art has been applied to claim 10 because a person of ordinary skill in the art would not be able to combine a reference allowing the cancellation of a reservation with the teachings of Hashimoto. Hashimoto discloses preventing the cancellation of all reservation when the servers are disconnected from each other and cannot communicate. A teaching of selective cancellations will contradict the teaching of Hashimoto and would not be able to be combined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628